Citation Nr: 9911078	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  95-12 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date, prior to March 19, 1993, 
for the grant of a of a 100 percent evaluation for 
generalized anxiety disorder and post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to 
September 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1995 determination of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO granted a schedular evaluation of 100 percent 
for generalized anxiety disorder and post-traumatic stress 
disorder (PTSD), assigning an effective date of March 19, 
1993.


FINDINGS OF FACT

1.  In an April 1990 rating decision, the RO granted an 
increased evaluation of 70 percent for the veteran's 
generalized anxiety disorder and PTSD; the veteran did not 
appeal this determination.  

2.  The RO received a claim establishing the veteran's intent 
to seek increased compensation based on individual 
unemployability due to his psychiatric disability on 
March 19, 1993.  

3.  The record shows it was factually ascertainable that the 
veteran was precluded from securing or following a 
substantially gainful occupation within 1 year prior to the 
date of claim.


CONCLUSION OF LAW

The criteria for an effective date for the grant of a 100 
percent evaluation for generalize anxiety disorder and PTSD 
retroactive to April 2, 1992 have been met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.400(o)(2) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An April 1990 rating decision shows that the veteran had been 
service connected for anxiety neurosis since October 1969.  
The RO found that the veteran's symptomatology due to PTSD 
was also related to service and increased the veteran's 
disability evaluation from 10 to 70 percent.  

The RO scheduled VA examinations of the veteran in 
March 1992.  The March 1992 VA examination report shows that 
the veteran had shown some improvement in some of the 
parameters of his PTSD and generalized anxiety.  The examiner 
found that the symptoms of Vietnam preoccupation, 
hypervigilance, startling, avoidance, and constriction of 
affect in relationship persisted without any significant 
change.  The examiner noted that the veteran would be 
classified as having a moderate disorder.  

The social and industrial survey report dated on April 2, 
1992, conducted by the social work service indicates that the 
veteran had made significant progress emotionally and 
financially over the past few years.  The examiner opined 
that the veteran appeared motivated to work self-
sufficiently, but did not appear capable of being employable 
at the present time.  The examiner concluded that at the 
present time it would appear that the veteran was not capable 
of maintaining employment and continued to experience 
disabling symptoms of PTSD, generalized anxiety, depression, 
and social isolation.  

In a September 1992 rating decision, the RO continued the 
70 percent disability evaluation and determined the evidence 
did not show that the veteran's impairment in his ability to 
obtain or retain employment was greater than severe.  



The veteran submitted a statement received on March 19, 1993, 
requesting "reconsideration" of the RO's September 1992 
determination.  With his request, he also submitted an 
application for increased compensation based on 
unemployability.  

Following an April 1993 VA examination of the veteran, the RO 
found that an increased evaluation for PTSD and generalized 
anxiety was not warranted in a September 1993 rating 
decision.  The RO also found that the veteran was not 
prevented from obtaining or retaining gainful employment by 
reason of service-connected disability.  

The veteran filed a notice of disagreement in March 1994 with 
respect to the RO's unemployability determination, and he 
perfected his appeal by submitting a VA Form 9 in 
December 1994.  

In a September 1995 hearing officer's decision, the RO found 
that the veteran was 100 percent disabled due to his service-
connected generalized anxiety disorder and PTSD.  The hearing 
officer assigned an effective date of March 19, 1993, in 
accordance with the date that the veteran filed his claim.  

The veteran reported in an August 1996 personal hearing 
before a hearing officer at the RO that he had been totally 
disabled due to PTSD since December 1, 1989.  He reported 
that the last time he was employed was in 1984, and that in 
1989, his symptoms were worse than rated at the time in light 
of his divorce and living conditions at that time.  

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1998).  



The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1998).  

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1998).  

A claim for unemployability compensation is an application 
for increased compensation within the meaning of 38 C.F.R. 
§ 3.400(o).  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1) (1998).  Paragraph 
two provides that for disability compensation, the effective 
date is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date; 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(1998).

Analysis

In the case of a claim for an increased evaluation, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  In cases where the increase in disability 
precedes the date of claim, section 3.400(o)(2) applies 
rather than paragraph one of that section.  Harper v. Brown, 
10 Vet. App. 125, 126-27 (1997).  



The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") found that 38 U.S.C. A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim provided also that the 
claim is received within one year after the increase.  Id.  
In these cases the Board must determine under the evidence of 
record the earliest date that the increased rating was 
ascertainable.  Hazan v. Gober, 10 Vet. App. 511, 521-22 
(1997).  

The record shows that the effective date of the veteran's 
total disability evaluation was the date of his claim.  
Accordingly, paragraph one does not provide a basis upon 
which an earlier effective date can be awarded.  Thus, in 
order to assign an effective date prior to the date the 
veteran's claim was received, the Board must turn to 
paragraph two, which provides that the effective date is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within 1 year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).

The Board's inquiry must address at what point it was 
factually ascertainable that the veteran was entitled to a 
total evaluation within the one year period prior to the 
receipt of his claim on March 19, 1993. 

The Board notes that the extant law provided a 100 percent 
evaluation for generalized anxiety and PTSD if the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community 
and there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of realty with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Codes 9400, 9411.  



The Board notes that the probative medical evidence one year 
prior to the date of his March 1993 claim does not show that 
the veteran's psychiatric disorder met the forgoing schedular 
criteria.  The March 1992 VA examination report shows that 
the examiner characterized the veteran's disorder as 
moderate. 

The extant regulations also provided that in cases in which 
the only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder will be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c).  

In the case at hand, the probative medical evidence shows 
that it was factually ascertainable that the veteran was 
unable to secure or follow substantially gainful occupation 
within one year of the submission of his March 1993 claim.  
The examiner in a social and industrial survey report dated 
on April 2, 1992, indicated that the veteran was not capable 
of maintaining employment at that time.  Accordingly, the 
Board finds that the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred is April 2, 1992.  38 C.F.R. § 3.400(o)(2).  
Moreover, the claim dated on March 19, 1993, was received 
within 1 year from the date of the social and industrial 
survey report.  Id.  

The veteran asserts that the effective date for total 
disability evaluation should be retroactive to 1989.  In this 
regard, the Board notes that a determination on a claim by 
the RO of which the claimant is properly notified is final if 
an appeal is not perfected as prescribed in section 20.302.  
See 38 C.F.R. § 20.1103.  In addition, appellate review will 
be initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a); see also 38 C.F.R. 
§ 20.200.  The Board also notes that under 38 C.F.R. 
§§ 3.104(a) and 3.105(a) (1997), taken together, a rating 
action is final and binding in the absence of clear and 
unmistakable error.  

The Board finds that the April 1990 rating decision is final.  
The record does not reflect that this decision was appealed 
or that the veteran has alleged that the decision was clearly 
and unmistakably erroneous.  The Board is bound by this 
rating decision and the evidence of record at the time the 
decision was rendered in absence of clear and unmistakable 
error.  Cf. Hazan, 10 Vet. App. 511, 518-19.  

The record shows that the application upon which a total 
schedular evaluation was granted was received by the RO on 
March 19, 1993.  The record contains competent evidence that 
it was factually ascertainable on April 2, 1992, that the 
veteran was precluded from securing a substantially gainful 
occupation (within one year of the date of claim).  38 C.F.R. 
§§ 4.16(c), 3.400(o)(2).  Thus, the criteria for an earlier 
effective date have been met.


ORDER

Entitlement to an effective date for the grant of a 100 
percent evaluation for PTSD retroactive to April 2, 1992, is 
granted, subject to the regulations governing payment of 
monetary benefits.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

